Exhibit 10.2

 

LOGO [g1773242s.jpg]

GRANT AGREEMENT

Applicable to Restricted Stock Units promised under the Autoliv, Inc., 1997
Stock Incentive Plan (as amended and restated)

Your above-described grant of restricted stock units (“RSUs”) is subject to the
following provisions in addition to those set forth in the attached Notice of
Grant (the “Grant Notice”) and the Autoliv, Inc. 1997 Stock Incentive Plan, as
amended and restated (“the Plan”):

 

1. Defined Terms:

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan. In addition, for purposes of this Grant
Agreement:

 

  a. “Cause” will have the meaning assigned such term in the employment,
severance or similar agreement, if any, between you and Autoliv, Inc. (“the
Company”) or one of its subsidiaries; provided, however, that if there is no
such employment, severance or similar agreement in which such term is defined,
“Cause” shall mean any of the following acts by you, as determined by the
Company or one of its subsidiaries, as applicable, in its sole discretion: gross
neglect of duty; prolonged absence from duty, as reasonably determined by the
Company, without the consent of the Company or one of its subsidiaries, as
applicable; your material breach of any published Company code of conduct or
code of ethics; or your willful misconduct, misfeasance or malfeasance of duty
which is reasonably determined to be detrimental to the Company or one of its
subsidiaries.

 

  b. “Disability” means your inability, as reasonably determined by the Company,
to perform the essential functions of your regular duties and responsibilities,
with or without reasonable accommodation, due to a medically determinable
physical or mental illness which has lasted (or can reasonably be expected to
last) for a period of six (6) consecutive months.

 

  c. “EMT” means Executive Management.

 

  d.

“Qualifying Retirement” means your termination of employment with the Company or
one of its subsidiaries at or after satisfying the eligibility



--------------------------------------------------------------------------------

  requirements for retirement under the retirement provisions of local law in
your home country, provided such termination of employment has been approved by
the Company, if you are not a member of EMT, or by the Compensation Committee,
if you are a member of EMT. Notwithstanding the foregoing, your termination of
employment will not be considered a Qualifying Retirement if (i) the termination
occurs within six (6) months following the Date of Promise, or (ii) you are
terminated for Cause by the Company or one of its subsidiaries.

 

2. Vesting: The RSUs have been credited to a bookkeeping account on your behalf.
Each RSU represents an unfunded, unsecured right to receive one share of Common
Stock, subject to the terms and conditions stated in the Plan and this Grant
Agreement. Your RSUs will vest and become non-forfeitable on the earliest to
occur of the following (each, a “Date of Vesting’”):

 

  (a) as to all of the RSUs, on the Date of Vesting specified in the Grant
Notice, provided that you are then still employed by the Company or one of its
subsidiaries;

 

  (b) as to all of the RSUs, upon the termination of your employment by reason
of death, Disability or a Qualifying Retirement; or

 

  (c) as to all of the RSUs, upon the occurrence of a Change in Control (as
defined below), provided that you are then still employed by the Company or one
of its subsidiaries.

If your employment terminates for any reason other than as described in
(b) above, you will forfeit all right, title and interest in and to the unvested
RSUs as of the date of such termination, and the unvested RSUs will be
reconveyed to the Company without further consideration or any act or action by
you.

 

3. Conversion to Shares of Common Stock; Procedure at Date of Vesting:

 

  a. Unless the RSUs are forfeited prior to the Date of Vesting as provided in
Section 2 above, the RSUs will be converted on the Date of Vesting to actual
shares of Common Stock. The shares of Common Stock to be issued pursuant to this
Grant Agreement shall be issued in the form of book-entry shares of Common Stock
in your name as the beneficial owner as of the Date of Vesting.

 

  b.

Notwithstanding the foregoing paragraph, if you are a U.S. taxpayer for the
taxable year in which your termination of employment occurs: (i) your vested
RSUs that constitute “deferred compensation” under Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder (“Section 409A”) shall
be paid only if the circumstances giving rise to your termination of employment
meet any definition of “separation from service” in Section 409A (without giving
effect to any elective provisions that may be available under such definition)
and (ii) if you are a “specified employee” of the Company (as defined in
Section 409A) as of the date of your termination of employment, the vested
shares of Common Stock that constitute “deferred compensation” under
Section 409A will be delivered to you on the first day of



--------------------------------------------------------------------------------

  the seventh month following the date of your termination of employment (or if
earlier, upon death); provided, however, that such delay shall be implemented
only to the extent necessary in order to avoid the imposition of taxes under
Section 409A; and further provided that you have otherwise complied with the
requirements for such delivery of vested shares as provided herein.

 

  c. You will, if requested, within the specified time set forth in any such
request (not to exceed 30 days), deliver to the Company such written
representations and undertakings as may, in the opinion of the Company’s legal
counsel, be necessary or desirable to comply with tax and securities laws.

 

4. Securities Law Restrictions; Insider Trading Policy:

You may not offer, sell or otherwise dispose of any shares of Common Stock in a
manner which would violate any applicable laws, including, without limitation,
the laws of Sweden, U.S. federal and state securities laws, U.S. federal law,
the requirements of any stock exchange or quotation system upon which the Common
Stock may then be listed or quoted and any laws of any other country or
jurisdiction that may be applicable to you.

In connection with receipt of this Grant Agreement, you acknowledge that you are
subject to the Company’s AS 314 Insider Trading Policy which may be found on the
Company’s intranet at “Functions, Legal.”

 

5. Change in Control of the Company:

Notwithstanding any provision herein to the contrary, your RSUs shall be
immediately vested in full upon the occurrence of a Change in Control; provided,
however, that if you are a U.S. taxpayer for the taxable year in which the
Change in Control occurs, this provision shall apply only if the circumstances
giving rise to such Change in Control meet any definition of “change in control
event” in Section 409A of the Internal Revenue Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition).

 

6. Non-Transferability:

Your RSUs are personal to you and shall not be transferable by you otherwise
than by will or the laws of descent and distribution.

 

7. Conformity with Plan:

Your RSUs are intended to conform in all respects with the Plan, including any
future amendments thereto. Inconsistencies between this Grant Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. All definitions
stated in the Plan shall be fully applicable to this Grant Agreement.

 

8. Employment and Successors:

Nothing herein or in the Grant Notice or in the Plan confers any right or
obligation on you to continue in the employ of the Company or any subsidiary or
shall affect in any way your right or the right of the Company or any
subsidiary,



--------------------------------------------------------------------------------

as the case may be, to terminate your employment at any time. This Grant
Agreement, the Grant Notice, and the Plan, including any future amendments
thereto, shall be binding upon you, your estate, any person succeeding to your
rights hereunder and any successor or successors of the Company. The RSUs do not
confer to you or any person succeeding to your rights hereunder any rights of a
shareholder of the Company unless and until shares of Common Stock are in fact
issued to you or such person in connection with the settlement of the RSUs.

 

9. No Dividend Equivalent Rights:

You will not be entitled to dividends or dividend equivalent rights with respect
to the RSUs.

 

10. Tax:

You are totally responsible for paying all taxes that you incur in respect of
this Grant. The Company has the authority and the right to deduct or withhold,
or require you to remit, an amount sufficient to satisfy all applicable taxes
required by law to be withheld with respect to any taxable event arising as a
result of vesting or settlement of the RSUs. The withholding requirement may be
satisfied, in whole or in part, by withholding from the settlement of the RSUs,
shares of Common Stock having a fair market value on the date of withholding
equal to the minimum amount (and not any greater amount unless such other
withholding rate will not cause an adverse accounting consequence or cost)
required to be withheld for tax purposes, all in accordance with such procedures
as the Company establishes. The obligations of the Company hereunder will be
conditional on such payment, and the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to you.

 

11. Governing Law:

This Grant Agreement, the Grant Notice, and the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, USA, and, to
the extent relevant, the local laws of your home country.

 

12. Severability:

If any one or more of the provisions contained in this Grant Agreement are
invalid, illegal or unenforceable, the other provisions of this Grant Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

 

13. Recoupment Policy; Agreement to Repayments of Incentive Compensation When
Payments Are Required Under Federal Law:

The Company’s policy regarding “Return of Compensation in Restatement
Situations” is enclosed herewith. Such policy also may be found on the Company’s
intranet at “Functions, HR.” In connection with receipt of this Grant Agreement,
you acknowledge that you are subject to such policy. In addition, the RSUs shall
be subject to any future compensation recoupment policy that the Company may
adopt from time to time, as required by law or otherwise, to the extent
applicable.



--------------------------------------------------------------------------------

This provision applies to any policy adopted by the New York Stock Exchange (or
any other exchange on which the securities of the Company are listed) pursuant
to Section 10D of the Securities Exchange Act of 1934. Section 10D provides for
the recovery of incentive-based compensation that has been erroneously paid
because of material errors in financial statements of the Company. To the extent
such policy requires the repayment of incentive-based compensation received by
you, whether paid pursuant to this Grant Agreement or any other plan of
incentive-based compensation maintained in the past or adopted in the future by
the Company, you agree to the repayment of such amounts to the extent required
by such policy.

 

14. Executive Stock Ownership Requirements:

In connection with receipt of this Grant Agreement, you acknowledge that you are
subject to the Company’s policy regarding “Stock Ownership Policy for
Executives”, if you are a member of the EMT.